Per Curiam:
The order appealed from goes further than is necessary or proper at the present time. It is permissible to examine defendant, by its officers, as to the transactions and relations between the parties up to and at the time of the making of the contract sought to be reformed. It will be time enough to inquire as to matters subsequent to that date if and when it is determined that the contract should be reformed. The order appealed from will be modified accordingly, and as modified affirmed, without costs to .eith er party in this court. Present — Clarke, P. J., Scott, Smith, Page and Davis, JJ. Order modified as stated in opinion, and as modified affirmed, without costs. Order to be settled on notice.